Citation Nr: 0006515	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-12 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension on account of being in 
need of aid and attendance of another person or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to November 
1967. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision 
rendered by the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to special monthly pension on 
account of being in need of aid and attendance of another 
person or on account of being housebound.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran is not shown to be blind, bedridden, a 
patient in a nursing home, confined to his immediate premises 
due to disabilities, or unable to avoid the hazards of his 
daily environment.  

3.  The veteran is not shown to have functional impairment 
such that he would be unable to accomplish ordinary daily 
living activities without assistance.  


CONCLUSION OF LAW

The requirements for special monthly pension on account of 
being in need of aid and attendance of another person or on 
account of being housebound have not been met.  38 U.S.C.A. 
§§ 1502(b), 1521(d), 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.351, 3.352 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension. 38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional separate and 
distinct disability (or disabilities) independently ratable 
at 60 percent, or (2) is permanently housebound (38 U.S.C.A. 
§ 1521(e)).  See also 38 C.F.R. § 3.351(b), (c), and (d).  
The need for aid and attendance is defined as "helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person."  38 C.F.R. § 3.351(b).  "Aid 
and attendance" is considered necessary where a veteran is 
unable to dress or undress himself, or keep himself 
ordinarily clean and presentable, or feed himself, or use 
bathroom facilities by himself.  38 C.F.R. § 3.352(a).  A 
claimant is "permanently housebound" when substantially 
confined to his or her dwelling and the immediate premises, 
and it is reasonably certain that the disability and 
resultant confinement will continue throughout that person's 
lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

Further, a veteran is in need of regular aid and attendance 
if he is blind or nearly blind (visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less); or is a patient in a nursing 
home because of mental or physical incapacity; or establishes 
a need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.

The veteran is currently service-connected for post-traumatic 
stress disorder (PTSD) and irritable bowel syndrome, for 
which he has been assigned a 100 percent disability rating 
and a 30 percent disability rating, respectively, each 
effective beginning in November 1993.  The evidence of record 
also indicates that the veteran suffers from various 
nonservice-connected ailments, including, but not necessarily 
limited to diverticulosis, inflamed appendectomy scar, 
defective vision, skin rash, skin lesions, acne, ringworm, 
mild degenerative joint disease of the spine with 
radiculopathy, carpal tunnel syndrome, fluctuating blood 
pressure, and high cholesterol.  

At the outset, with regard to the veteran's claim for special 
monthly pension at the housebound rate, the Board notes that, 
despite the veteran's current 100 percent disability rating 
for service-connected PTSD and 30 percent disability rating 
for service-connected irritable bowel syndrome, the record 
demonstrates that the veteran is not rated with additional 
service-connected disabilities to 60 percent above a single 
100 percent disability.  Since having a single disability 
which is evaluated as 100 percent disabling, plus an 
additional 60 percent rating, is a threshold requirement for 
an increased pension benefit based on housebound status under 
38 U.S.C.A. § 1521(e) and 38 C.F.R. § 3.351(d), it is 
apparent that the basic requirements for special monthly 
pension on the account of being housebound have not been met.  

Turning to the specific evidence of record, an August 1997 
letter from a private counselor, James B. Marsh, MA, states 
that because of the combination of the veteran's psychiatric 
and physical disabilities, the veteran "has reached the 
point that he has become essentially housebound with little 
contact from the outside world."  A May 1998 lay statement 
of an acquaintance states that he had observed the veteran 
exhibit bowel incontinence while driving his car, as well as 
at the veteran's home, irreparably soiling clothes and 
furniture.  A May 1998 letter from Mr. Marsh suggests that 
due to the veteran's bowel incontinence, he is unwilling or 
unable to attend further counseling sessions, or retraining 
classes.  A June 1998 letter from a private Nurse, Helen 
Sample, R.N., states that she had helped take care of the 
veteran at his home for a short time until his mother moved 
in, and that he was incontinent.  A November 1998 VA 
treatment record notes that the veteran suffers from 
refractive error, presbyopia, and suspected glaucoma, but 
that his eyesight was correctable to 20/20 in both eyes.

The record also contains a March 1999 letter from the 
veteran's teenage son, which was associated with the 
veteran's claims file for the purposes of determining a 
separate claim not presently before the Board on appeal.  
Nevertheless, it is relevant to the issue at bar in that it 
states that the son lives with the veteran, that the veteran 
drives his son to a distant school every day, which amounts 
to a 25-mile round trip, and that the veteran is otherwise 
the primary caretaker for his son.  

The Board has also reviewed the veteran's own written 
statements, in which he explains that his irritable bowel 
syndrome causes him to have uncontrollable and unexpected 
bowel movements resulting in soiled clothes, furniture, the 
inability to attend to the wants of nature without assistance 
in cleaning himself, and the inability to leave the house for 
fear of having a bowel movement in public, despite the fact 
that he uses diapers.  

The Board notes that the evidence of record demonstrates that 
the veteran is not blind, bedridden, or a patient in a 
nursing home.  The Board also observes that although the 
foregoing evidence shows that the veteran does have 
significant difficulty with bowel incontinence at any given 
time, and acknowledges that such bowel incontinence can be 
very inconvenient and embarrasing, the medical evidence does 
not support his claim that he is unable to adequately attend 
to the wants of nature or clean himself.  The Board notes 
that the veteran has apparently been prescribed diapers to 
assist him in this regard.  Moreover, despite the fact that 
there is evidence to show that the veteran may have instances 
of bowel incontinence outside the home, and claims that he 
cannot leave the house because of this, the evidence shows 
that he does go out of the house regularly, such has to take 
his son on the relatively long trip to school.  Indeed, it 
appears that the veteran is the primary caretaker for his 
son, and he does not contend he is unable to do so on his own 
because of his physical and psychiatric infirmities.  Thus, 
after a careful review of the record, there is no showing 
that the veteran requires the assistance of another person to 
perform activities of daily living such as feeding or 
dressing himself, keeping himself ordinarily clean and 
presentable, or tending to the wants of nature.  Despite the 
fact that a private nurse and counselor state that the 
veteran is housebound and requires aid and attendance at 
home, the evidence of record does not support such 
contentions.



ORDER

Special monthly pension on account on account of being in 
need of aid and attendance of another person or on account of 
being housebound is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

